Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al (US Patent no. 3,662,047) in view of Mori (JP 2017137551) and Kadija (US Patent no. 4,521,281).
 	With regard to claim 1, Tokumoto teaches a method for producing metal titanium by carrying out electrolysis using an anode and a cathode in a molten salt bath (col. 1, lines 15-22), the method using an anode containing metal titanium as the anode (col. 4, lines 31-35; col. 13, lines 5-7; claim 24), the method comprising:
a titanium deposition step of depositing metal titanium on the cathode (col. 13, lines 9-31), wherein, in the titanium deposition step, a temperature of the molten salt bath is from 520 °C to 560 °C (col. 12, line 61), and the duration of electrolysis is 30 minutes (col. 13, line 22). Tokumoto further discloses a step of separating the metal titanium deposited on the cathode from the cathode after the titanium deposition step (a reverse direction current is applied to remove the titanium deposited; col. 13, lines 63-69).
 Tokumoto fails to teach wherein an average current density of the cathode maintained in a range of from 0.01 A/cm2 to 0.09 A/cm2; wherein the separation step is a mechanical separation and wherein the metal titanium is produced in the form of a sheet having a thickness from 20 µm to 1000 µm.
Mori teaches a method for producing a metal titanium foil by molten salt electrolysis (abstract) wherein the titanium foil obtained by electrolytic deposition at a current density of about 0.075A/cm2 may be separated from the electrode (paragraphs 26, 36) in order to obtain a metal titanium foil having a smooth surface with a thickness of 40 µm or more (paragraph 19, tables 1-3 show thicknesses between 40-350 µm). It would have been obvious to one having ordinary skill in the art at the time of filing to maintain the current density at about 0. 075A/cm2 in the device of Tokumoto as taught by Mori, in order to obtain a metal titanium foil having a smooth surface with a thickness of 40 µm or more.
Tokumoto in view of Mori fails to explicitly teach that the separation step is a mechanical separation. However, mechanical separation, i.e. scraping device, is well-known in the art to be effective for separating metal sheets electrodeposited on electrodes, as taught by Kadija.
Kadija discloses an electrolytic cell for continuously producing titanium or titanium alloys by removing the metal electrodeposited on the cathode using a scraping mechanism (62) which may comprise any suitable device, i.e. a knife blade, to peel off the metal from the electrode (col. 5, lines 52-58). One having ordinary skill in the art at the time of filing would have found it obvious to use mechanical separation, i.e. a knife blade, to remove the metal from the cathode of the modified Tokumoto, because as taught by Kadija, this is well-known in the art to be effective for continuously producing titanium and one would have a reasonable expectation of success in doing so. 
	With regard to claim 2, Tokumoto teaches wherein in the titanium deposition step, a surface area of a cathode immersed portion that is immersed in the molten salt bath is 4000 mm2 (col. 18, lines 17-18; electrode is 20 mm wide and the length of the immersed part is 200mm; 20mm * 200mm = 4000m2).
 	With regard to claim 3, Tokumoto further discloses wherein a surface of the cathode on which metal titanium is deposited in the titanium deposition step is a rod, 6mm in diameter (correlates to the claimed curved surface shape; col. 13, line 5).
 	With regard to claim 4, Tokumoto teaches that the cathode is 6mm in diameter, and the length of the immersed part is 70mm (correlated to the claimed cylindrical shape; col. 13, lines 5-6).
 	With regard to claim 5, the molten salt bath of Tokumoto contains at least two selected from the group consisting of MgCl2, NaCl, KCI, and CaCl2 (see tables in columns 12 and 13).
	With regard to claim 6, the molten salt bath of Mori contains 80 mol% or more of a combination of NaCl and KCl (paragraph 21; between 30-70 mol% KCl and between 40-60 mol% KCl).
With regard to claim 10, the molten salt bath of Mori contains about 5 mol% of TiCl2 (paragraphs 31, 34).
 With regard to claim 11, the molten salt bath of Mori does not contain BaCl2 (paragraph 21 – the alkali metal chloride is chosen between LiCl, NaCl, KCl and CsCl).
With regard to claim 12, the anode of Mori is made of titanium (paragraph 31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto in view of Mori and Kadija as applied to claim 1 above, and further in view of Baona (CN 106757167).
With regard to claim 13, the modified Tokumoto teaches all the features
discussed above but fails to disclose an anode dissolving step of dissolving the anode by electrolysis in the molten salt bath prior to the titanium deposition step.
Baona discloses a method for producing metal titanium in a molten salt comprising an anode dissolving step of dissolving the anode by electrolysis in the molten salt bath prior to the titanium deposition step (paragraph 3 under “Background Technology”); wherein the current density of the cathode is maintained at a desired range during the deposition step (claims 2, 5-7) in order to effectively obtain titanium of high purity. One having ordinary skill in the art at the time of filing would have found it obvious to dissolve the anode by electrolysis in the molten salt bath prior to the titanium deposition step because as taught by Baona, this promotes the deposition of titanium having a high purity and one would have a reasonable expectation of success in doing so. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach or suggest ‘mechanical separation” and “wherein the metal titanium is produced having a thickness of from 20 µm to 1000 µm”, as amended. Therefore, after further search and consideration, new grounds of rejection have been presented in view of Mori and Kadija. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794